Citation Nr: 1448025	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-03 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction in rating for prostate cancer adenocarcinoma, status post radical retropubic prostatectomy, from 100 percent to 40 percent was proper.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reduced the Veteran's rating for residuals of prostate cancer.

The Veteran's appeal derives from his disagreement with a reduction and not based on a claim or application for benefits.  38 C.F.R. § 3.105(e) (2014).  The Veteran's claim first came before the Board in May 2011, at which time the Board remanded the issue for further development.

A March 2012 RO rating decision granted entitlement to a 100 percent rating for prostate cancer adenocarcinoma, status post radical retropubic prostatectomy, effective June 2, 2010.  Accordingly, the reduction of the disability rating is only pertinent with regard to the period from the January 1, 2009, date of reduction to the June 1, 2010, date that a 100 percent rating was again assigned.

In a September 2012 decision, the Board determined that the reduction of the 100 percent rating to 40 percent was proper.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  Thereafter, pursuant to a Memorandum Decision dated in April 2014, the Court set aside the Board's decision and remanded for further development, if necessary, and readjudication consistent with the Memorandum Decision.


REMAND

In an April 2014 Memorandum Decision, the United States Court of Appeals for Veterans Claims noted that the Veteran had been receiving antiandrogen injections every three to six months since December 2007, including the time when he was in receipt of a 40 percent rating for his prostate residuals from January 1, 2009, to June 1, 2010.  The Court concluded that it was unclear from the record, and the Board had not addressed in its decision, whether those injections were being administered to treat the Veteran's prostate cancer or prevent recurrence.  The Court stressed the importance of that distinction by noting that a 100 percent rating for prostate cancer continues until six months following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2014).  The cessation of procedures referred to in Diagnostic Code 7528 covers only the cessation of treatment for the cancer itself.  The term therapeutic procedure as used in Diagnostic Code 7528 commonly relates to the procedures to cure cancer, the disease, as opposed to treatment for residuals secondary to cancer or further treatment required as a result of the treatment of the disease.  Tatum v. Shinseki, 26 Vet. App. 443 (2014).  Thus, if the antiandrogen injections that the Veteran had been receiving since December 2007 constituted treatment for the prostate cancer itself, then there would be no cessation of treatment and no basis for having ended the 100 percent rating under Diagnostic Code 7528.  Remand was considered warranted so that the Board may address that issue in the first instance.

The Memorandum Decision further found that the record did not contain a VA medical examination that was adequate to evaluate the Veteran's prostate cancer residuals during the relevant time period, despite the Veteran's submission of records potentially indicating renal dysfunction.  It was noted that while the Board had determined in a May 2011 remand that a July 2008 VA examination did "not contain findings of BUN or creatine levels," and therefore ordered another examination that "must include findings related to residuals as voiding dysfunction and renal dysfunction, including BUN and creatine levels," no such examination was ever obtained.  Consequently, the Court summarized that if the Board found on remand that the antiandrogen injections the Veteran had been receiving since December 2007 constituted "surgical, X-ray, antineoplastic chemotherapy[,] or other therapeutic procedure" for prostate cancer, then reinstatement of the 100 percent rating for prostate cancer between January 1, 2009, and June 1, 2010, would be appropriate and no further development was needed.  If, on the other hand, the Board found otherwise, then it was required to obtain a retrospective VA medical opinion that adequately addressed the Veteran's voiding and renal dysfunction during that period.

Accordingly, based on all of the foregoing, the Board finds that remand is necessary for an appropriate examiner to first provide an opinion as to whether antiandrogen therapy the Veteran received during the period of January 1, 2009, to June 1, 2010, constituted surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure for prostate cancer.  Thereafter, if the examiner concludes that it did not, the examiner should also provide a retrospective VA medical opinion with respect to the level of severity of the Veteran's voiding and renal dysfunction during that time period.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have an appropriate VA examiner review the Veteran's complete claims file, including this Remand, and provide an opinion as to whether antiandrogen therapy the Veteran received during the period from January 1, 2009, to June 1, 2010, constituted surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure for prostate cancer, or represented treatment to prevent the recurrence of prostate cancer.  If the examiner concludes that antiandrogen therapy the Veteran received from January 1, 2009, to June 1, 2010, did not constitute surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure for prostate cancer, the examiner should then, to the extent possible, provide an opinion as to the level of severity of the Veteran's voiding and renal dysfunction during that time period based on all of the contemporaneous evidence then of record, including any available BUN and creatine levels.  A rationale for all opinions should be provided.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



